PARRISH, Chief Judge,
concurring in part and dissenting in part.
I concur in the principal opinion with respect to the issue of child visitation (Point I). I concur in part and dissent in part with respect to the child support issue (Point II).
I agree with the principal opinion’s analysis of the nature of the social security benefits that were available as a result of the death of the children’s stepfather; they are entitlements of the children. As such they should not have been included in the calculation of Brenda’s monthly gross income for purposes of Civil Procedure Form No. 14 for purposes of Rule 88.01.
My disagreement with the treatment of this issue in the principal opinion is directed to the remand of the case to the trial court “for redetermination of the child support issue.” To remand the case for that purpose, in my opinion, unnecessarily subjects the parties to delay in obtaining a final resolution of this case, as well as to possible additional expenses for additional litigation. This court is permitted, on appeal, to “give such judgment as the [trial] court ought to give.” Rule 84.14.
In the interest of laying this litigation to rest and settling the rights of the parties, we should, if possible enter such judgment as the trial court should have entered.
Oldfield v. Oldfield, 688 S.W.2d 778, 781 (Mo.App.1985).
The evidence before the trial court was that the “combined child support costs” for the two children was $1,131. The original decree in the dissolution of marriage case ordered Mike to pay $240 per month, being $120 per month for each of the two children of the parties. There is now $906 per month available for purposes of meeting the needs of the children due to social security entitlements that are payable by reason of the death of the children’s stepfather. Thus, Brenda is receiving $240 per month from Mike and $906 as a result of the children’s social security entitlements, a total of $1,146 per month. The children have no financial needs that are not being met.
*958Rule 88.01 (and § 452.340.8, RSMo Supp. 1992) permits a trial judge to award an amount of child support other than the amount calculated pursuant to Civil Procedure Form No. 14 upon it “enter[ing] in the case a written finding or a specific finding on the record that the amount so calculated, after consideration of all relevant factors, is unjust or inappropriate.” Rule 88.-01(e).
In my opinion, the trial court in this case abused its discretion by failing to enter a specific finding that the amount of child support calculated pursuant to Civil Procedure Form No. 14, after consideration of all relevant factors, is inappropriate. Since the record on appeal reveals that the financial needs of the children are being met, I perceive no issue that requires the trial court to weigh the evidence or to assess the credibility of any witness. I see no need to remand the case for redetermination of an appropriate amount of child support. I would reverse that part of the order that modified the amount of child support that Mike was originally ordered to pay. I would deny Brenda’s request for an increase in the amount of child support. I would modify the order entered in the trial court by including in that order the finding that the amount of child support calculated pursuant to Civil Procedure Form No. 14, after consideration of all relevant factors, including those set out in § 452.340.1, RSMo Supp.1992, is inappropriate.